HENRY, Associate Justice.—
This cause was begun in a Justice Court. The appellant sued out a distress warrant against one Mitchell, which was levied upon some corn and cotton. The appellee claimed the property, and made affidavit and gave bond for the trial of the right of property. The property was valued by the officer who seized it at $195.
Judgment was rendered in the Justice Court “that defendant J. M. Williams recover of the plaintiff the property in controversy, that is, 1070 pounds of lint cotton and 100 bushels of corn, and all costs of suit.”
The record shows that the costs amounted to $2.10. The plaintiff appealed to the District Court, and gave an appeal bond in the sum of $300. In the District Court a motion was made and prevailed to dismiss the *372appeal on the ground that the appeal bond was not for double the amount of the judgment appealed from.
We think that there was error in this ruling. The effect of the judgment was that plaintiff take nothing by his suit and pay the costs. A bond in double the amount of the costs would hp,ve been sufficient.
The fact that the judgment was made to read that the defendant recover the property in controversy, naming it, instead of being entered in the usual form where the plaintiff fails of a recovery, can not be made to> defeat any substantial right of the plaintiff. The judgment left the defendant in possession of the property, and he did not need a bond to protect him.
The judgment is reversed and the cause is remanded.

Reversed and remanded.

Delivered November 7, 1890.